USDC SDNY

GELBER * tisineecntea

ELECTRONICALLY FILED

SANTILLO DOC #

Beene
~ 1/15/2020
DATE FILED:

 

January 15, 2020

BY ECF

The Honorable Analisa Torres
United States District Judge
Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. David Oquendo,
17-cr-00611 (United States v. White, et al.)

Dear Judge Torres:

We write seeking a six-week adjournment of David Oquendo’s sentencing, which is
currently scheduled for March 12, 2020. The mitigation specialist who is working on a
mitigation report for Mr. Oquendo has been delayed in completing her report because her mother
has been very ill and recently passed away. Due to this unexpected delay, she has informed us
that she needs six additional weeks to complete her report. The Government has no objection to
our request. Thank you for your consideration.

Very truly yours,
/s/ Kristen M. Santillo

Kristen M. Santillo
CC: AUSAs Alexandra Rothman and Jordan Estes (via ECF)

GRANTED. The sentencing scheduled for March 12,
2020, is ADJOURNED to April 23, 2020, at 2:00 p.m.

SO ORDERED.

Dated: January 15, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

Gelber & Santillo PLLC, 347 West 36" Street, Suite 805, New York, NY 10018
Tel: 212-227-4743 Fax: 212-227-7371
